Title: To Thomas Jefferson from Thomas Tebbs, 18 January 1808
From: Tebbs, Thomas
To: Jefferson, Thomas


                  
                     
                        sir 
                     
                     Britanic Sloop Hyacinth. Jan. 18th 1808Portsmouth in England
                  
                  the cause in which I now address you is of the most extraordinary importance to myself and claims your immediate attention as the ruler of an independant Nation and fatherly aid to a dstress’d fellow Citazen.   This comes Sir, from the pen of a much injured person; and I hope you will not regard it with an eye of indifference. I am one of those unfortunate victimes that has been unjustly forst under the yoke of British tyrany by the predominant laws of Great Britain   I am now in a situation incapible of assisting myself and shall be compeld to sacrafice my juvenile years for the good of a Nation I have every reason to esteem as my gratest ennamy. Yes Sir a peopel that has done me injuries I cant easily forget. They have wounded my feelings in a most tender point. feelings perhaps as delicate as those of more smiling fortune and why should I be suffered to remain a helpless victim because I am under the frowns of fortune. I have made several applications to Mr. Lyman Consul & Agent in London but can get no redress Mr. Lyman has no influence in London or if he has wont use his authority for protecting his fellow citazens.—I am not the only one of his distress fellow citazins on board this Ship that has had their protections taken from them and applied to him without success. I never was but once before out of America and am of a respectable and well known family in the State of Virginia it is to you sir I now apply for succour and flatter myself I shall not have to regret my labour. 
                  I have the honour to sir your most obedient & Humble Servt.
                  
                     Thomas Tebbs.
                  
               